Citation Nr: 1225381	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a 70 percent disability rating for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to September 1967 and from January 1968 to January 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in Houston, Texas, which denied service connection for bilateral hearing loss and a low back disorder, and from an October 2010 rating decision of the RO in Houston, Texas, which denied a rating in excess of 50 percent for PTSD.

In June 2011, the Veteran presented testimony at a hearing conducted by RO personnel.  In April 2012, the Veteran presented testimony at the Houston RO, at a Board hearing, which was chaired remotely via videoconference by the undersigned Veterans Law Judge, from Washington, D.C.  A transcript of each hearing is associated with the claims file.  At the Board hearing, the Veteran submitted additional medical evidence to be considered by the Board, and he waived his right to have that evidence considered initially by the RO.

The Board notes that the Veteran has limited his appeal regarding the rating for PTSD to a 70 percent rating.  In June 2011 correspondence, the Veteran stated that in reference to his notice of disagreement for a higher evaluation for PTSD, that he would be satisfied with a grant of a 70 percent evaluation for PTSD and will withdraw the appeal based on the grant.  VA claimants have the right to limit their appeals.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  The Veteran indicated that he would be satisfied with a grant of 70 percent and withdraw the appeal if a 70 percent rating is granted.  As discussed below, a 70 percent rating has been granted during the entire appeal period.  As such, this represents a full grant of the benefit sought on appeal with regard to the claim for a 70 percent rating for PTSD and there remain no allegations of errors of fact or law for appellate consideration with regard to the claim. See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issue on the title page accordingly.  

The Board acknowledges the assertion of the Veteran's representative in a November 2010 memorandum that the October 2010 rating decision contained clear and unmistakable error (CUE) in the denial of the Veteran's claim for a TDIU.  The Board notes that the Veteran appealed the October 2010 rating decision and therefore it is not final.  A claim for benefits based on CUE is a collateral attack on a final decision that was not appealed during the appeal period.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there can be no valid CUE claim based on the denial of a TDIU in the October 2010 rating decision.

The issues of service connection for a low back disorder and TDIU entitlement are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The Veteran engaged in combat with the enemy.  

3.  The Veteran sustained acoustic trauma in service.  

4.  Symptoms of hearing loss were not chronic in service.  

5.  Symptoms of hearing loss were not continuous after service.  

6.  The evidence for and against whether there is a current hearing loss disability for VA purposes is in relative equipoise.  

7.  The evidence for and against whether the current hearing loss disability is related to service is in relative equipoise.  

8.  For the entire period of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in the areas of work, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2011).

2.  The criteria for a 70 percent disability rating for PTSD are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting service connection for bilateral hearing loss and is granting the full 70 percent rating for PTSD sought on appeal, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The TDIU and low back claims are being remanded, and the Board will address VCAA compliance as to those claims when the proposed development has been completed.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  


	(CONTINUED ON NEXT PAGE)


Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran served in Vietnam during the Vietnam War, and he has provided accounts consistent with combat engagement.  Moreover, in the May 2003 rating decision that granted service connection for PTSD, the RO acknowledged the Veteran's exposure to a "combat situation."  The Board finds that this is the equivalent of a finding that he engaged in combat with the enemy.  Accordingly, the combat rule is applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  The Veteran testified that he served two tours of duty in Vietnam and was exposed to the sounds of helicopters, mortar rounds, artillery fire, small arms fire, and generators.  
Service personnel records reveal that the Veteran served as a petroleum storage specialist during an assignment in Europe as well as in Vietnam.  

The Board finds that exposure to acoustic trauma is demonstrated as consistent with the Veteran's combat service.  In addition, the Board notes that service connection is already in effect for tinnitus as related to noise exposure in service.  The basis for the initial denial of service connection for bilateral hearing loss at the RO level was that the Veteran did not have a hearing loss disability as defined for VA purposes.  

While the Board finds that the Veteran experienced acoustic trauma during service, the weight of the evidence demonstrates that symptoms of hearing loss were not chronic in service.  An audiometric assessment was apparently not conducted at service separation.  A whispered voice test revealed findings of 15/15.  The Veteran completed a report of medical history at service separation in November 1970 on which he reported no history of hearing loss or ear trouble.  To the extent that any recent account conflicts with this report, the Board finds the report of history at service separation to be more reliable account of the Veteran's symptoms during service than accounts of more recent vintage.  Not only might the Veteran's memory have faded with time, but the November 1970 account is not connected with a claim for benefits, and is thus more persuasive.  In sum, the Board finds that while the Veteran sustained acoustic trauma in service, symptoms of a hearing loss disability where not chronic during service.

The Board finds that symptoms of hearing loss were not continuous after service.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran filed a claim for service connection in June 1996, well prior to his first claim regarding hearing loss.  He did not mention hearing loss at that time.  He filed another claim in March 2001, but did not mention hearing loss at that time either.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss, when viewed in the context of his action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

While continuity of symptomatology is not shown, the Board finds that the evidence for and against whether there is a current disability for VA purposes is in relative equipoise.  In other words, some of the evidence indicates that the Veteran's current hearing loss falls below the level specified as a disability for VA purposes, but other evidence indicates that he does have a hearing loss disability.  

When examined in April 2006 by VA, speech recognition was not reported. 
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
20
LEFT
5
10
10
25
30

When examined in May 2006 by VA, speech recognition was 100 percent in the right ear and of 96 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
35
LEFT
10
15
10
30
25

When examined in January 2007 by VA, speech recognition was 96 percent in each ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
25
LEFT
15
15
20
30
35

When examined on behalf of VA at McLean Audiology in August 2007, speech recognition was 100 percent in each ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
45
LEFT
25
30
30
45
50

When examined by private provider Audicles Hearing Services in March 2009, speech recognition was 72 percent in the right ear and of 80 percent in the left ear.  In a November 2009 letter, Audicles confirmed that those scores were compliant with Maryland CNC.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
60
60
LEFT
50
40
50
50
65

The Veteran was afforded a VA examination in December 2009; however, the examiner did not report audiometric findings.  He noted that intra- and inter-test consistency was judged very poor as there were 35dB to 45 dB differences between Spondee thresholds and pure tone averages.  According to the examiner this is indicative of a non-organic component to hearing status.  The record does include the March 2009 and August 2007 examination results which show testing results which qualify as a hearing loss disability for VA purposes, but the prior results do not, the Board finds that the evidence for and against whether the Veteran has a hearing loss disability as defined by VA is in relative equipoise.  

The Board also finds that the evidence for and against whether the current hearing loss disability is related to service is in relative equipoise.  Although the December 2009 examiner did not include pure tone readings, he did provide an opinion that the Veteran's hearing loss is not related to service.  His reasoning was what he interpreted as normal hearing results at service separation.  As discussed above, only whispered voice testing was reported at service separation, and the Veteran asserts that his hearing was not examined at all.  Nevertheless, he denied a history of hearing loss at service separation.  In contrast to the December 2009 opinion, a VA clinical record dated in November 2007 makes note of the Veteran's reports of noise exposure in service and includes the opinion of a VA clinician that it is at least as likely as not that hearing loss and tinnitus are related to noise exposure during service.  In essence, there are two conflicting opinions regarding nexus, neither of which is better reasoned than the other.  

In a situation such as this where there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2011).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the  Board finds that service connection for bilateral hearing loss is warranted. 

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.   

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Analysis of Rating for PTSD

Service connection for PTSD was granted in a May 2003 rating decision, pursuant to a claim received on March 23, 2001.  A 30 percent initial rating was assigned, effective March 23, 2001.  In a July 2003 rating decision, the rating was increased to 50 percent, effective March 23, 2001.  The current claim for increase was received on March 26, 2010.  An October 2010 rating decision denied a disability rating in excess of 50 percent, and this appeal ensued.  As noted in the Introduction, the Veteran has limited his appeal to a 70 percent rating.  

The criteria for the current 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

For the claimed 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

After a review of all of the evidence in this case, the Board finds that the Veteran's overall level of symptomatology more nearly approximates the criteria for a 70 percent rating than those for a 50 percent rating.  Regarding specific symptom examples set out in the rating criteria, the Board finds that the evidence demonstrates symptoms of the type and degree contemplated as obsessional rituals which interfere with routine activities.  The Veteran testified that he has to check the perimeter when he hears noises outside and this frequently interrupts his sleep.  The report of VA examination in September 2010 reveals that, in restaurants, the Veteran sits in a corner with his back to the wall, looking out the door.

The Board finds that the evidence demonstrates symptoms of the type and degree contemplated as suicidal ideation.  The Veteran reported to the September 2010 VA examiner that he has had suicidal thoughts; and, while he would not want to kill himself, when getting into fights, he often hoped someone would kill him.  A December 2007 private evaluation reveals that the Veteran would go looking for fights; and, if he died, they would be doing him a favor.  

The Board finds that the evidence demonstrates symptoms of the type and degree contemplated as impaired impulse control (such as unprovoked irritability with periods of violence).   The Veteran wrote in May 2010 that he has a history of violence of physical and verbal attacks.  The Veteran testified that he has a bad temper, sleeps with a weapon under his pillow, is argumentative, uses abusive language, and is eager to get into a fight.  This has affected his work and home life.  The report of VA examination in September 2010 reveals that the Veteran suffers from anger and irritability on an almost daily basis.  The report of VA examination in September 2010 reveals that the Veteran would get into fights at home and at work.  A December 2007 private evaluation reveals that the Veteran would go looking for fights.  

The Board finds that the evidence demonstrates symptoms of the type and degree contemplated as difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran testified that he has problems with forgetting simple things, including his own phone number and address.  The report of VA examination in September 2010 reveals that, when the Veteran was working, he had a lot of trouble with supervisors because of his anger and irritability.  It also notes that the Veteran's concentration has decreased and he has increased memory difficulty.  

The Board finds that the evidence demonstrates symptoms of the type and degree contemplated as the inability to establish and maintain effective relationships.  The Veteran wrote in May 2010 that he is very distant from his wife and family.  When family members visit, he walks away and spends all day in the back yard.  The Veteran testified that he does not associate with anybody and wants to be left alone.  He used to enjoy working in the yard but has no energy or interest anymore.  The report of VA examination in September 2010 reveals that the Veteran feels detached and estranged from others.  His behavior was noted to be withdrawn.  A December 2007 private evaluation reveals that the Veteran would only interact with his wife.  He would avoid interacting with his son because his son causes him to become upset.  

The Board finds that the evidence demonstrates symptoms of the type and degree contemplated as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran testified that he has panic attacks, which last about 10 or 15 minutes.  Although the September 2010 VA examination report shows "infrequent panic attacks," it also notes that the Veteran experiences anxiety of 7 on a 10 scale of severity most days.  Regarding depression, the Veteran reported to the September 2010 VA examiner that he experiences rather severe depression of an 8 on a 10 scale of severity most days.  He does not enjoy doing the things he used to enjoy.  He has lost over ten pounds in the prior year because he is no longer interested in eating, and only eats one meal per day.  His mood was noted as sad.  A December 2007 private evaluation reveals that the Veteran had severe depression, and that he became tearful during the interview.  

Regarding GAF scores, the September 2010 VA examiner assigned a score of 49.  The DSM-IV describes scores in this range as consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that these symptom examples are generally consistent with the criteria for a 70 percent rating and with the examiner's assessment that the Veteran has "severe" PTSD.  The examiner found that the Veteran's PTSD symptoms, in combination with his physical problems render him unable to gain and keep competitive employment.  The December 2007 private examination reveals a GAF score of 55, which is consistent with more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

In sum, the evidence demonstrates deficiencies in the areas of work, family relations, judgment, thinking, and mood.  Additionally, the December 2007 private evaluation noted that the Veteran attempted to enroll in college but had a hard time staying on task and was unable to retain new material.  Thus, deficiencies in school are also demonstrated.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent disability rating for PTSD during the entire period on appeal.  As discussed above, the Veteran is not seeking a rating above 70 percent for his PTSD.  Accordingly, a discussion of entitlement to a 100 percent schedular rating or referral for extraschedular consideration is not necessary.


ORDER

Service connection for bilateral hearing loss is granted.

A 70 percent disability rating for PTSD is granted. 


REMAND

Low Back Claim

A remand is required to ensure that there is a complete record upon which to decide service connection for a low back disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran testified that, during basic training, while climbing down from a truck, he slipped and fell on his tail bone.  Later, while running, his back started hurting.  During his second tour of duty, he was putting up sand bags and got a sharp pain in the back that affected his legs.  

The Veteran has been granted service connection for PTSD based on engagement in combat with the enemy.  Therefore, his assertions as to sustaining injuries consistent with combat service are acknowledged as true even though there is no record of such injury.  The record contains competent evidence of a current back disorder and the Veteran has provided competent evidence of continuity of symptomatology since service.  The record also contains a July 2007 statement from a VA neurosurgeon as well as a November 2006 letter from the Veteran's private physician, each of which state, without providing a conclusive opinion, that the Veteran's current back disorder could be due to old trauma.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed low back disorder and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the presumed evidence of a back injury in service, the Veteran's reported history of continuous back symptoms, and the current diagnosis of a back disorder, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current low back disorder is causally related to service.  

TDIU Claim

The Veteran has testified that his service-connected disabilities have rendered him unable to obtain and retain substantially gainful employment.  The claim for a TDIU is inextricably intertwined with the remanded low back claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, the Board has granted an increased rating for PTSD and has granted service connection for bilateral hearing loss.  Therefore, adjudication of the TDIU issue must be deferred pending RO action to implement the Board's decision.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disorder.  The claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of back injuries in service.  For the purposes of the examination, the Veteran's reported back injury is presumed to have occurred even though it is not documented in the service treatment records. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed low back disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim for service connection for a low back disorder.  

3.  After implementation of the Board's decision to grant a 70 percent disability rating for service-connected PTSD and to grant service connection for a bilateral hearing loss disability, then readjudicate the issue of a TDIU.  

If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


